                      Case 3:20-cv-08205-VC Document 9 Filed 12/02/20 Page 1 of 2
                        Case 3:20-cv-08205-VC Document 7 Filed 11/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Northern District of California

            Samsung Electronics Co., Ltd. &
             Samsung Semiconductor, Inc.



                            Plaintiff(s)
                          v.                                                Civil Action No. 3:20-cv-08205-VC
         Trenchant Blade Technologies, LLC &
                   Longhorn IP LLC



                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION
                                   Longhorn IP LLC
To: (Defendant's name and address) 8105 Rasor Boulevard, Suite 210
                                   Plano, TX 75024


                                           Trenchant Blade Technologies, LLC
                                           1700 Pacific Ave, Suite 4650
                                           Dallas TX 75201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Sean M. Callagy
                                 Arnold & Porter Kaye Scholer LLP
                                 Three Embarcadero Center, 10th Floor
                                 San Francisco, CA 94111-4024




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             c,
                                                                                  CLERK OF COURT
                                                                                   Susan Y. Soong

Date:           11/23/2020                                                                                      A. Kokich
                                                                                          ignature of Clerk or Deputy Clerk
                          Case 3:20-cv-08205-VC Document 9 Filed 12/02/20 Page 2 of 2
                           Case 3:20-cv-08205-VC Document 7 Filed 11/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)                     style, red, ,,,,,                         1.4c.
was received by me on (date)              /1             ,tozo
                                                tq

           WCpersonally served the summons on the individual at (place) /7410                                     l ey               va ot b 4,16.
                     'A2.                                                          on (date)              0 11                   ;   or

           O I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                               ,   and mailed a copy to the individual's last known address; or

           lag served the summons on (name of individual)               4   1114. A    bi .sy      Ago'          4 ,4 4 I At 461..       , who is
                designated by law to accept service of process on behalf of (name of organization)                                    8 La._
                                     Lz-6                                          on (date)        /1—   £4, Aoze) ; or
           O I returned the summons unexecuted because                                                                                           ; or

                  Other (specify):
           CP
           My fees are $                           for travel and $                    for services, for a total of $                     0.00


           I declare under penalty of perjury that this information is true.



Date:           /I           ze
                                                                                               Server's signature


                                                                       zacptier‘ 135c 3357
                                                                                           Printed name and title




                                                                  ti o Rosetkodbr, Aio$                   )200,              4,141
                                                                                               Server's address                       741St,
Additional information regarding attempted service, etc:
